DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/RestrictionsApplicant’s election without traverse of Claims 1, 11-12, 14-15, 17-19, 21-22 in the reply filed on 4-7-2022 is acknowledged. Accordingly, claims 4-10, & 20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-7-2022.                                                                   Claim ObjectionsClaim 18 objected to because of the following informalities:  
Currently claim 18 reads “…cavities formed by the respective first and second surfaces to make a plurality of lenses from the molded structure…” Which is understood to imply that more than one lens is being made from a single molded structure. It is from examiners understanding that it should possible read “…cavities formed by the respective first and second surfaces to make a plurality of lenses from the molded structures…” which corresponds to a single lens being manufactured from each structure.  
Appropriate commentary or correction is required.
                                                                        Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (Fig. 3) has the reference character (141) which is not found in the specifications.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show applying pressure to a moldable material in at least one cavity therebetween to thereby form a molded structure, in addition, it is not shown or depicted how the moldable material makes its way into the mold, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                           SpecificationThe abstract of the disclosure is objected to because 
Currently, the abstract contains the title “FIDUCIALS FOR PRECISION OPTICS MOLDING” this title should be removed. 
Correction is required.  See MPEP § 608.01(b).                                                                      Claim InterpretationThe following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first part of the mold, the second part of the mold, or both configured to move toward each other to apply pressure to a moldable material in at least one cavity therebetween in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
                                                  Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 11-12, 14-15, 17-19 & 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, there lack enablement in how one would apply pressure to a moldable material in at least one cavity therebetween to thereby form a molded structure, namely it is not shown or depicted how the moldable material makes its way into the mold. Where undue experimentation would be required to determine the breadth of the claims and nature of the invention regarding how the mold is moved. Where the level of one of ordinary skill knows that the state of the prior art encompasses a level of predictability in that the art includes various alternatives for moving a mold. Where in the specifications  the amount of direction provided by the inventor is insufficient, and does not provide the existence of working examples resulting in the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11-12, 14-15, 17-19 & 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fabrication" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Currently claim 1 recites “the first part of the mold, the second part of the mold, or both configured to move toward each other to apply pressure to a moldable material”, however there is no means for moving these two mold halves, i.e. bars, hydraulics recited or disclosed in the specifications for engaging the movement of the two mold halves. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1 & 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Suzuki et al. (US-2013/0,043,609, hereinafter Suzuki),
Regarding claim 1, 	
A mold for use in the fabrication of a lens, the mold comprising:
a first part of the mold including a first molding surface having at least a portion thereof that is curved such that said first molding surface provides curvature to a corresponding first optical surface of said lens having at least a portion thereof that is curved; and 
a second part of the mold including a second molding surface corresponding to a second surface of said lens, 
the first part of the mold, the second part of the mold, or both configured to move toward each other to apply pressure to a moldable material in at least one cavity therebetween to thereby form a molded structure from the moldable material from which said lens can be obtained, 
at least one marking structure located on at least one of the first part of the mold, the second part of the mold, or both, the at least one marking structure configured to form at least one fiducial in the molded structure.
Suzuki teaches the following:
& b.) (([0083]) teaches that as depicted in FIGS. 4A and 4B, a female mold molding die 32 and a male mold molding die 34 are prepared as the dies. They are provided as the resin molds for the purpose of obtaining the objective contact lens 10 through molding (polymerization). ([0110]) teaching another type of molding dies with female and male components. 
([0112]) teaches that the dies will be registered by juxtaposing and mating the male die 132 with the female die 130 from vertically above in the axial direction (the vertical direction in FIG. 13), thereby defining a sealed mold cavity 142 which is filled with the polymerizable monomer 72.
([110]) teaches that a periodic structure molding face 136 having a periodic structure of minute depressions and projections will then be formed on the lens molding face 134, at a location corresponding to the treated face 26 to be formed on the lens anterior surface 12 of the contact lens 10
Regarding claim 14-15,
Wherein the at least one marking structure is positioned such that the fiducial is outside the optical aperture of the lens.
Wherein the at least one marking structure is offset from the at least a portion of the first surface that is curved.
Suzuki teaches the following:
([0072]) teaches that the contact lens 10 has the lens center axis as its optical axis, and is rotationally symmetric in shape about the lens center axis. With the respective center sections of the lens anterior and posterior surfaces 12, 14 there are defined an anterior surface optical zone 16 and a posterior surface optical zone 18 of circular shape. As shown in (Fig. 1 & 7) there exists one marking structure is positioned outside the optical aperture of the lens. Adding, that the one marking structure is also found to be offset in a portion (peripheral zone), from the first surface that is curved, (optical zone) of the lens. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in further view of Widman et al. (US-2010/0,245,761, hereinafter Widman)
Regarding claim 11-12,
Wherein the curved portion of the first molding surface has a shape conforming to a freeform surface.
Wherein said lens comprises a freeform lens.
Regarding Claim 11-12, Suzuki teaching the entirety of claim 1, including a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure. Suzuki is silent on the curved portion of the first molding surface has a shape conforming to a freeform surface. In analogous art for the fabrication of lens via a molding process that utilizes a two-piece mold, Widman suggests details regarding the molded lens being a free form lens, and in this regard Widman teaches the following:
([0002]) teaches that the invention describes apparatus for the fabrication of ophthalmic lenses and, more specifically, in some embodiments, the formation of an ophthalmic lens with a free form surface and areas of different refractive index. With ([0048]) teaching that an amount of the Reactive Mixture may be does into a reservoir that may be accessed by a forming optic. In some embodiments, the reservoir will be an open container and in other embodiments, the reservoir can include a mold part suitable for mating with another mold part. Embodiments with multiple mold parts may resemble a cast molding system, however, unlike cast molding, the present invention will form at least a portion of one surface of a resulting Lens in a Free Form fashion that does not follow the curvature of at least one of the mold parts comprising the molding system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure of Suzuki. By utilizing a reactive mixture in the molding process, as taught by Suzuki. Highlighting, implementation of a reactive mixture allows for forming a free form lens surface, where the free form lens surface provides a lens fabricated in the Free Form fashion that does not follow the curvature of at least one of the mold parts comprising the molding system, ([0048]).Alternatively, and/or in addition to the combination of prior art elements according to known methods to yield predictable results allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
C.) Claim(s) 15 & 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in further view of Tadahiro Kuwa (US-2004/0,233,822, hereinafter Kuwa)
Regarding claim 15,
Wherein the at least one marking structure is offset from the at least a portion of the first surface that is curved.
Regarding Claim 15, Suzuki teaching the entirety of claim 1, including a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure. Suzuki is silent on the marking structure is offset from the at least a portion of the first surface that is curved. In analogous art for a technique of manufacturing a lens, wherein the lens comprises a lens has a flange part at the outer periphery of its surface, where the flange surface of the flange part is higher than the lens surface, Kuwa suggests details regarding implementing a marking structure on the flange part of the lens located at the outer periphery of its surface, and in this regard Kuwa teaches the following:
([0040]) teaches that as shown in FIG. 1A, the upper flange surface has a depressed part 20. Markings 3 a and 3 b are created in two different positions on the depressed part 20. The markings are used to identify a production jig such as a mold, a cavity, or an injection molding machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure of Suzuki. By utilizing a marking structure on the flange part of the lens located at the outer periphery of its surface, as taught by Kuwa. Highlighting, implementation of a marking structure on the flange part of the lens located at the outer periphery of its surface allows for marking a lens with information for identifying a production jig such as a mold, a cavity, or an injection molding machine, ([0040])
Alternatively, and or in addition to, the case law for the rearrangement of parts may be recited, where it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Suzuki / Yokoyama discloses the claimed invention except for the rearrangement of the marking portion positions in the mold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the marking portion positions in the mold, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the marking portion positions in the mold for the purpose of marking other surfaces and portions of the lens, ([0048]). See, In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950), In re Gazda, 104 USPQ 400, In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Regarding claim 21,
Wherein the at least one marking structure comprises an indented portion such that the fiducial made therefrom protrudes from a surface in the molded structure.
Regarding Claim 21, Suzuki as modified teaching the same as aforementioned in claim 15. Suzuki is silent on the marking structures comprising at least one marking structure comprises an indented portion such that the fiducial made therefrom protrudes from a surface in the molded structure. Kuwa teaching the same as detailed in claim 15, Kuwa teaching details about the markings provided on the molded structure, and in this regard Kuwa teaches the following:
([0041]) teaches that the markings 3 a and 3 b each have a shape of half-round convex. Though a concave shape can also serve as a marking, the convex shape is preferable because of ease of mold production. The markings 3 a and 3 b in this example have a height of 0.02 to 0.03 mm. 
The same rejection rationale, case law and analysis that was used previously for claim 15, can be applied here and should be referred to for this claim as well.
E.) Claim(s) 17 & 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in further view of Hans Larsen (US-4,565,348, hereinafter Larsen) or alternatively in view of Furuta Katsuki (WO-2014/122,868, hereinafter Katsuki) and in further view of Biel et al. (WO-2011,045,376, hereinafter Biel)
Regarding claim 17 & 22,
Wherein the optical mold is configured to produce a plurality of lenses, and 
wherein the at least one marking structure includes different marking structures for different respective lenses.
Wherein the optical mold is configured to produce a plurality of lenses on the molded structure, and 
said mold includes at least two marking structures for each lens.
Regarding Claim 17 & 22, Suzuki teaching the entirety of claim 1, including a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure. Suzuki is silent on the optical mold is configured to produce a plurality of lenses. In analogous art for mold assembly comprising a male and female section for casting soft contact lenses from a polymerizable feed material, Larsen suggests details regarding implementing a mold capable of producing a plurality of lenses, and in this regard Larsen teaches the following:
(Col. 6, lines 19-25) teaches that in a particular preferred version of the process, the convey mold members 32 are manufactured by injection molding as a plurality of convex mold members held on a frame 30. The term "frame" as used in the present context can mean any structural element which can hold a plurality of mold members and allow their use in the present process. As such, the frame provided with a plurality of mold members being utilized in the fabrication of multiple contact lenses is understood to be disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure of Suzuki. By utilizing a frame comprising a plurality of molds for the fabrication of multiple contact lenses, as taught by Larsen. Highlighting, implementation of a frame comprising multiple molds allows for a fabrication that is continuous or semi-continuous manufacture of a plurality of essentially finished soft contact lenses, (Col. 1, lines 12-16).
Regarding Claim 17 & 22, Suzuki as modified teaching the same as aforementioned. Suzuki is silent on the optical mold is configured to produce a plurality of lenses. In analogous art for a method for the simultaneous manufacture of lenses on the same production line, each two mold halves, Katsuki suggests details regarding implementing an optical mold configured to produce a plurality of lenses, and in this regard Katsuki teaches the following:
(Pg. 2, lines 59-61) teaches a method for manufacturing an optical member according to claim 1 is a method for manufacturing an optical member having at least a plurality of lenses arranged in a row, and is a method for transferring a first optical surface of the plurality of lenses. (Pg. 5, 194-195) teaches FIGS. 1 (a) to 1 (d) are schematic external views of an optical member and a lens according to the first embodiment. Highlighting that the product produced is an array of lens that may be separated from one another, as best depicted in the sequence of (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure of Suzuki. By utilizing a lens molding array, as taught by Katsuki. Highlighting, implementing a lens molding array provides a means for manufacturing an optical member that can be mass-produced at a particularly low cost, (Pg. 1, lines 12-13).

Regarding Claim 17 & 22, Suzuki as modified teaching the same as aforementioned. Suzuki is silent on the marking structures comprising different marking structures for different respective lenses. In analogous art for a method for the simultaneous manufacture of contact lenses having different lens parameters on the same production line, where a number of molds, each comprising male and female mold halves, Biel suggests details regarding implementing a marking structures comprising different marking structures for different respective lenses, and in this regard Biel teaches the following:
 ([0032]) teaches that in a peripheral zone 3 of the front surface 2 of the contact lens 1 there is provided a dot pattern 4, comprising seven dots positions D1 - D7 which are spaced from each other equidistantly. The dot pattern 4 is in binary code, with a dot representing a "1 ", which is indicated by a filled (blackened) dot, while no dot stands for a "0", which is indicated in Fig. 2 by an empty dot. A dot pattern 4 comprising seven dot positions D1 - D7 consists of the starting dot D1 and further six dot positions D2 - D7 for encoding information. It allows the encoding of 2s = 64 different characters. Each encoded number may stand for a specific mold type or represent a lot number for the manufacture of a specific lens type having defined lens parameters. The detailed information about the mold or lot and the specific lens parameters may be stored in a data base or a look-up table, which may be accessible for the control system of the production line for further processing of the manufactured contact lenses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure of Suzuki as modified. By utilizing regarding implementing a marking structures comprising different marking structures for different respective lenses, as taught by Biel. Highlighting, implementation of marking structures comprising different marking structures for different respective lenses allows for recording different manufacturing and specific lens parameters on a central database for organization, accessibility and reference, ([0032]). 
F.) Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Larsen and in further view of Yokoyama et al. (US-2006/0,126,016, hereinafter Yokoyama)
Regarding claim 18,
Wherein the first mold includes a plurality of sections having respective first surfaces, second surfaces corresponding to the first surfaces, and cavities formed by the respective first and second surfaces to make a plurality of lenses from the molded structure, and 
wherein the at least one marking structure includes marking structures on respective sections of said mold.
Regarding Claim 18, Suzuki teaching the entirety of claim 1, including a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure. Suzuki is silent on the optical mold is configured to produce a plurality of lenses. In analogous art for mold assembly comprising a male and female section for casting soft contact lenses from a polymerizable feed material, Larsen suggests details regarding implementing a mold capable of producing a plurality of lenses, and in this regard Larsen teaches the following:
(Col. 6, lines 19-25) teaches that in a particular preferred version of the process, the convey mold members 32 are manufactured by injection molding as a plurality of convex mold members held on a frame 30. The term "frame" as used in the present context can mean any structural element which can hold a plurality of mold members and allow their use in the present process. As such, the frame provided with a plurality of mold members being utilized in the fabrication of multiple contact lenses is understood to be disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure of Suzuki. By utilizing a frame comprising a plurality of molds for the fabrication of multiple contact lenses, as taught by Larsen. Highlighting, implementation of a frame comprising multiple molds allows for a fabrication that is continuous or semi-continuous manufacture of a plurality of essentially finished soft contact lenses, (Col. 1, lines 12-16).
Regarding Claim 18, Suzuki teaching the entirety of claim 1, including a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure. Suzuki is silent on one marking structure on respective sections 
In analogous art for a technique of manufacturing a contact lens, wherein the contact lens can be marked at the same time as the polymerization of the contact lens in the mold, Yokoyama suggests details regarding implementing a marking structure that is offset from the first surface that is curved of the lens, and in this regard Yokoyama teaches the following:
([0030]) teaches that (FIG. 6) is a plan view of the female mold of the mold assembly of (FIG. 5.). Where the maker portion 38, is found to be on a concave molding surface 28, while the surface 32 and outward flange 34 are not provided with markings. With ([0048]) teaching that only portions of the male and female molds 12, 14, to which portions the coloring composition, which will be described later, is desired to be attached (the positions for the formation of the marker portions), are needed to be roughened by forming the multiplicity of minute recesses by sputtering. As such, it is understood that molding marking can be position onto other portions of the mold. Highlighting (Fig. 10) showing, an embodiment where the marker is found on the outer portion, adding that this marker is found to be offset (in the flange) from a portion of the first surface that is curved (concave molding surface) of the lens 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure of Suzuki. By utilizing a marker portion in various portions of the mold, as taught by Yokoyama. Highlighting, implementation of marker portion in various portions of the mold allows for marking a lens with various information including optical details, (Fig. 10). 
G.) Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Larsen
Regarding claim 19,
Wherein the plurality of marking structures are located on the optical mold such said molded structure includes a plurality of sections including respective fiducials and lenses such that when the plurality of sections of the molded structure are separated, each section includes at least one fiducial and one lens having an optical aperture, the fiducials offset from the from the optical apertures of the lens.
Suzuki teaches the following:
As mentioned in the rejection of claim 1 (see above). As shown in (Fig. 1 & 7) there exists one marking structure is positioned outside the optical aperture of the lens. Adding, that the one marking structure is also found to be offset in a portion (peripheral zone), from the first surface that is curved, (optical zone) of the lens.
Regarding Claim 19, Suzuki teaching the entirety of claim 1, including a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure. Suzuki is silent on the optical mold is configured to produce a plurality of lenses. In analogous art for mold assembly comprising a male and female section for casting soft contact lenses from a polymerizable feed material, Larsen suggests details regarding implementing a mold capable of producing a plurality of lenses, and in this regard Larsen teaches the following:
(Col. 6, lines 19-25) teaches that in a particular preferred version of the process, the convey mold members 32 are manufactured by injection molding as a plurality of convex mold members held on a frame 30. The term "frame" as used in the present context can mean any structural element which can hold a plurality of mold members and allow their use in the present process. As such, the frame provided with a plurality of mold members being utilized in the fabrication of multiple contact lenses is understood to be disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a mold configured to move toward each other to apply pressure to a moldable material in a cavity therebetween to form a molded structure to from a lens, and marking structures located on the mold, with the marking structures configured to form at least one fiducial in the molded structure of Suzuki. By utilizing a frame comprising a plurality of molds for the fabrication of multiple contact lenses, as taught by Larsen. Highlighting, implementation of a frame comprising multiple molds allows for a fabrication that is continuous or semi-continuous manufacture of a plurality of essentially finished soft contact lenses, (Col. 1, lines 12-16).	
                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsunori Mukasa (US-6,592,785) – teaches in the (Abstract) a optical component molding device and method is disclosed. The molding device includes a heating section, a heating/pressing section, and a cooling section. A carrying member sequentially conveys molding units between these treatment sections.
Röder (WO-2021,001,242) – teaches in the (Abstract) a method (100) for producing a molding tool (20). The method (100) includes the provision of a workpiece which has a workpiece surface (22) comprising a metal. The method (100) further includes a structuring of the workpiece surface (22) by at least partially removing the metal from the workpiece surface (22) using an ion beam,
Dieter Jung (US-4,195,048) – teaches in the (Abstract) an absolute-coded angular position indicator coupled to the shiftable one of two mold-clamping plates, produces a position signal indicating the position of the shiftable plate. This signal is applied to one input of a subtractor, whose output signal is displayed on a numerical display. The subtracting input of the subtractor receives a corrective signal from a manually set decades switch arrangement. 
Schneider et al. (US-4,120,185) teaches in the (Abstract) a control system for controlling operating steps of a press and/or transfer mechanism therefor in dependence upon the position of a drive shaft of a drive mechanism of the press. 
Symmons et al. (US-2018/0,321,457) – teaches in the (Abstract) a integrated optical assembly comprises an optics mount, an optical element comprising material that is optically transparent, the optical element molded in the optics mount, and an optical aperture wherein the optical aperture is secured in fixed position with respect to the optics mount and the transparent optical element.
Pegram et al. (US-2002/0,185,763) – teaches in the (Abstract) a device for removing molded soft contact lenses, high-precision intraocular lenses and the like, from the individual molds in which they are produced. Provided is an infra-red radiation or heater device preferably constituted of silicon carbide IR-emitters, and which employs an individual infra-red emitter for each individual mold, to impart a desired thermal gradient. Also provided are infra-red emitters having improved reflectors.
Tai-Cherng Yu (US-2010/0,270,692) – teaches in the (Abstract) a method for making a lens array is as follows. An imprinting mold and a substrate are provided. A blob of molding material is applied on each molding section of the substrate. The first alignment marks, and the second alignment mark of the imprinting mold are aligned with the fourth alignment marks, and the third alignment mark of one of the imprinting regions, respectively.
Hun et al. (KR-101,433,090) – teaches in the (Abstract) that the invention relates to a metal mold for an anti-reflection lens with nanostructures formed on the surface by using an etch stop layer, and a manufacturing method thereof. The present invention provides the metal mold for an anti-reflection lens with nanostructures formed on the surface by using an etch stop layer and a manufacturing method thereof, which manufactures a lens mold form by performing a mechanical process and polishing on an aluminum alloy with excellent machinability;
Widman et al. (US-8,240,849) – teaches in the (Abstract) that the invention provides for an ophthalmic lens with at least one portion of the lens including multiple voxels of polymerized crosslinkable material. In addition, the present invention provides for apparatus for generating an ophthalmic lens
McKenzie (US-2015/0,276,987) – teaches in the (Abstract) an additive processing method is used to produce a customized eyewear lens by selectively building layers of radiation-polymerized material onto a lens substrate that has optical power properties discernibly different from the optical properties of the customized eyewear lens.
Gibson et al. (US-2016/0,176,074) – teaches in the (Abstract) a method of removing an ophthalmic lens from a lens mold portion is provided and includes reciprocally displacing a region of the mold portion and thereby causing an edge portion of the ophthalmic lenses to become detached from the mold portion. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715